The so-called judgment in the justice of the peace court against Mrs. Davis was not a judgment: it was a nullity; and filing it in the circuit court gave it no validity. Calling it a judgment did not make it a judgment. If the decision of the majority is pursued to its logical conclusion, then in any suit on a note, if the plaintiff could have a writing entered as a judgment without summons or service, the debtor would thereby have the burden of alleging and proving a detailed defense against the note merely because some justice of the peace, by misprision, entered a so-called judgment. This is against the spirit of the law, which requires a judgment to be rendered only after valid service.
CARTER, J., dissenting. The record in this case shows that Mrs. Cora Davis was not served with process. The Summons and the return thereon are in the record. 1 think that the judgment against her and all proceedings based thereon are absolutely null and — void not merely voidable.
It is provided by statute, 8194 of Pope's Digest, as follows: "All judgments, orders, sentences, and decrees made, rendered or pronounced by any of the courts of the state against any one without notice, actual or constructive, and all proceedings had under *Page 149 
such judgments, orders, sentences or decrees, shall be absolutely null and void."
This is pretty plain language. The majority holds that after all it means merely "voidable."
This statute enacted nothing new. It is only the common understanding of due process of law. A man cannot be convicted of a crime unless he is arrested and brought into court. Similarly a court cannot impose a personal obligation upon a defendant unless the state, not mere neighborhood or family gossip, does something to bring the defendant into court and give him an opportunity to be heard. The actual notice referred to in the above statute is the service of summons. The constructive notice referred to in the statute is not ordinarily a basis for a personal judgment — at any rate the method of giving constructive notice is provided by statute. No attempt to follow the statute as to constructive notice was made.
Neither method was followed in this case. If the defendant received any notice at all it was not the kind of notice contemplated by the above statute. All we have is that her husband told her that he was being sued by the bank on a note, and she knew she had signed a note with him.
It is true that 8249 of Pope's Digest, a later statute, provides that a "judgment" shall not be vacated until it is adjudged that there is a valid defense to the cause of action on which the judgment was rendered. There was no "judgment" in this case. A proceeding which is absolutely null and void is nothing. It is not a judgment. I think that the long line of decisions, running back to the case of Chambliss v. Reppy, 54 Ark. 539,16 S.W. 571, holding that a valid defense must be shown in order to vacate a judgment which is void for lack of service of process should be overruled.
It is argued that it would be doing a useless thing to treat this judgment as void unless a valid defense is shown. It is never useless for the court to obey a plain statute nor is it useless for a court to insist that a man's property should not be taken away from him without due *Page 150 
process of law. Further there may now exist a valid defense in this case. The note sued upon appears to have been long since barred by the statute of limitations. The note was due October 15, 1935. The void "judgment" was taken on May 16, 1936. The execution which the defendant seeks to have quashed was not taken out until May 19, 1942. Under the statute, quoted above, the judgment upon which the execution is issued was absolutely null and void, a mere nothing. The rendition of this judgment without notice to the defendant would not interrupt the running of the statute of limitations. It is doubtful whether, after the summons was returned unserved, the plaintiff could now claim that the filing of the suit stopped the running of the statute.
I think the judgment appealed from should be reversed, and the case remanded with orders to quash the execution.